DETAILED ACTION
	This action is in response to the AFCP 2.0 request filed on December 7, 2021.  Claims 11-20 pending and addressed below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Khan et al., US 2008/0264690 (hereinafter Khan)”, for the following reasons:
Kahn discloses a method of mitigating pressure differentials across an annular seal (106) in a drill string (DS).  The method includes a control unit (C) for sensing pressure in the programmable pressure zone (110) and managing the pressure using a pump (P) controlled by the control unit (C).  The control unit controls flow into and out of the programmable pressure zone using the choke/pump system, thereby providing fluid communication between a first section of the annulus (annulus 112) of the wellbore external to and above the well tool (annulus above the seal 106) and a second section of the annulus external to and below the well tool (see Fig 1-2) when the parameter exceeds a threshold level. 
Kahn does not disclose opening at least one flow control device, thereby opening fluid communication between the first and second sections of the annulus.  Specifically Kahn discloses the control unit uses two sets of valve arrangements including 1006 V1(C) and 1008 V2(C) connected to chamber 1004 and valve arrangements 1007 V1(D) and 1009 V2(D) connected to chamber 1005 in order to move fluid into and out of programmable pressure zone (P2) and into the annulus (P1). However, when opening each of these valve arrangements fluid communication is not provided between the first section of the annulus and the second section of the annulus as each valve arrangement is opened individually while the other valve arrangement remains closed and as such opening at least one flow control device does not open fluid communication between the first and second annulus.

Khan fails to suggest alone, or in combination, the limations of “opening at least one flow control device, thereby providing fluid communication between a first section of an annulus of the wellbore 

The Examiner is unaware of prior art which reasonably suggests alone or in combination the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676